TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00581-CV



                                Timothy Turnipseed, Appellant

                                                 v.

                                    State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. GV301570, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on September 15, 2003. The clerk’s record was

filed on October 13. On December 4, the Clerk of this Court sent appellant notice that his brief was

overdue and that the appeal would be dismissed for want of prosecution if he did not respond by

December 9. To date, appellant has not responded to this Court’s notice.

               We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3.



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: January 15, 2004